Exhibit 10(h)(iv)


NORTHROP GRUMMAN CORPORATION
TERMS AND CONDITIONS APPLICABLE TO
2016 RESTRICTED PERFORMANCE STOCK RIGHTS
GRANTED UNDER THE 2011 LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to certain “Restricted Performance
Stock Rights” (“RPSRs”) granted by Northrop Grumman Corporation (the “Company”)
in 2016 under its 2011 Long-Term Incentive Stock Plan. If you were granted an
RPSR award by the Company in 2016, the date of grant of your RPSR award and the
target number of RPSRs applicable to your award are set forth in the letter from
the Company announcing your RPSR award (your “Grant Letter”) and are also
reflected in the electronic stock plan award recordkeeping system (“Stock Plan
System”) maintained by the Company or its designee. These Terms apply only with
respect to the 2016 RPSR award. If you were granted an RPSR award, you are
referred to as the “Grantee” with respect to your award. Capitalized terms are
generally defined in Section 12 below if not otherwise defined herein.


Each RPSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein subject to vesting as provided
herein. The performance period applicable to your award is January 1, 2015 to
December 31, 2017 (the “Performance Period”). The target number of RPSRs subject
to your award is subject to adjustment as provided herein. The RPSR award is
subject to all of the terms and conditions set forth in these Terms, and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such rules
are in effect from time to time. If you do not formally accept your RPSR award,
including these Terms, in accordance with the instructions and time limit set
forth in your Grant Letter, you will be deemed to have forfeited your RPSR
award.




1.
Vesting; Payment of RPSRs.



The RPSRs are subject to the vesting and payment provisions established by the
Committee with respect to the Performance Period. RPSRs (and any Dividend
Equivalents (as defined below)) that vest based on such provisions will be paid
as provided below.


1.1.    Performance-Based Vesting of RPSRs. Subject to Sections 2 and 6 below,
the RPSRs subject to the award shall vest and become nonforfeitable based on the
performance methodology and goals established by the Committee for the
Performance Period. At the conclusion of the Performance Period, the Committee
shall determine whether and the extent to which the performance goals have been
achieved. The percentage of target RPSRs subject to the award (if any) that have
vested for the Performance Period (the “Earnout Percentage”) shall be determined
by the Committee based on the methodology and goals as established by the
Committee, and its determination of the Earnout Percentage shall be conclusive
and binding. Any RPSRs (and related Dividend Equivalents) subject to the award
that are not vested as of the conclusion of the Performance Period after giving
effect to the Committee’s determinations under this Section 1.1 shall terminate
and become null and void as of the last day of the Performance Period.


1.2.    Payment of RPSRs. The number of RPSRs payable at the conclusion of the
Performance Period (“Vested RPSRs”) shall be determined by multiplying the
Earnout Percentage by the target number of RPSRs subject to the award. The
Vested RPSRs and any
 
RPSRs that vest and become payable pursuant to Section 2 or 6 may be paid out in
either an equivalent number of shares of Common Stock, or, in the discretion of
the Committee, in cash or in a combination of shares of Common Stock and cash.
In the event of a cash payment, the amount of payment for each Vested RPSR to be
paid in cash will equal the Fair Market Value (as defined below) of a share of
Common Stock as of the date the Committee determines the extent to which the
applicable RPSR performance criteria have been achieved. Vested RPSRs will be
paid within 60 days of the vesting date, but in no event later than March 15 of
the year following the last day of the Performance Period.


1.3.    Dividend Equivalents. The Grantee shall be entitled to payment for
Dividend Equivalents (if any) with respect to any Vested RPSRs and any RPSRs
that vest and become payable pursuant to Section 2 or 6. For purposes of these
Terms, “Dividend Equivalents” means the aggregate amount of dividends paid by
the Company on a number of shares of Common Stock equivalent to the number of
Vested RPSRs (or the number of RPSRs that vest and become payable pursuant to
Section 2 or 6) during the period from the beginning of the Performance Period
until the date the Vested RPSRs (or the RPSRs that vest and become payable
pursuant to Section 2 or 6) are paid, without interest or other adjustments to
reflect the time value of money. For these purposes, any Vested RPSRs or RPSRs
that vest and become payable pursuant to Section 2 or 6 in excess of the target
number of RPSRs subject to the award shall be considered to have



VP_Pamiljans_Special_Annual    1




--------------------------------------------------------------------------------






been granted at the beginning of the Performance Period. Dividend Equivalents
(if any) will be paid at the same time as the Vested RPSRs (or the RPSRs that
vest and become payable pursuant to Section 2 or 6) to which they relate are
paid. Dividend Equivalents will be paid in cash.


2.
Early Termination of Award; Termination of Employment.



2.1    General. The RPSRs (and related Dividend Equivalents) subject to the
award shall terminate and become null and void prior to the conclusion of the
Performance Period if and when (a) the award terminates in connection with a
Change in Control pursuant to Section 6 below, or (b) except as provided below
in this Section 2 and in Section 6, the Grantee ceases for any reason to be an
employee of the Company or one of its subsidiaries.


2.2    Termination of Employment Due to Death or Disability. The number of RPSRs
(and related Dividend Equivalents) subject to the award shall vest on a prorated
basis as provided herein if the Grantee’s employment by the Company and its
subsidiaries terminates due to the Grantee’s death or Disability and, in each
case, only if the Grantee has remained continuously employed by the Company or a
subsidiary through June 30, 2016. Such prorating of RPSRs (and related Dividend
Equivalents) shall be based on the number of calendar days the Grantee was
actually employed from January 1, 2016 until his death or Disability over 731
(the number of prorated RPSRs, the “Prorated RPSRs”). Any RPSRs (and related
Dividend Equivalents) subject to the award that do not vest in accordance with
this Section 2.2 upon a termination of the Grantee’s employment due to death or
Disability shall terminate immediately upon such termination of employment. In
the case of death or Disability (a) the Earnout Percentage of the Grantee’s
Prorated RPSRs (and related Dividend Equivalents) will be deemed to be 100%
(target), regardless of actual performance, and (b) payment of the Prorated
RPSRs (and related Dividend Equivalents) that vest pursuant to this Section 2.2
will be made within 60 days of the Grantee’s death or Disability, but in no
event later than March 15 of the year following the date of the death or
Disability.


Other Terminations of Employment. Subject to Section 6.2, all RPSRs (and related
Dividend Equivalents) subject to the award shall terminate immediately upon a
termination of the Grantee’s employment: (a) for any reason other than due to
the Grantee’s death or Disability; or (b) for death or Disability, if employment
requirement under Section 2.2 above is not satisfied.


2.3    Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or
 
otherwise), if the Grantee is granted a leave of absence by the Company, the
Grantee (a) shall not be deemed to have incurred a termination of employment at
the time such leave commences for purposes of the award, and (b) shall be deemed
to be employed by the Company for the duration of such approved leave of absence
for purposes of the award. A termination of employment shall be deemed to have
occurred if the Grantee does not timely return to active employment upon the
expiration of such approved leave or if the Grantee commences a leave that is
not approved by the Company.


2.4    Salary Continuation. Subject to Section 2.4 above, the term “employment”
as used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.4) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.4, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.


2.5    Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RPSRs
(and related Dividend Equivalents) subject to the award, a termination of
employment of the Grantee shall be deemed to have occurred if the Grantee is
employed by a subsidiary or business unit and that subsidiary or business unit
is sold, spun off, or otherwise divested, the Grantee does not otherwise
continue to be employed by the Company or one of its subsidiaries after such
event, and the divested entity or business (or its successor or a parent
company) does not assume the award in connection with such transaction.


2.6    Continuance of Employment Required. Except as expressly provided in
Section 2.2, Section 2.4 and in Section 6, the vesting of the RPSRs (and related
Dividend Equivalents) subject to the award requires continued employment through
the last day of the Performance Period as a condition to the vesting of any
portion of the award. Employment for only a portion of the Performance Period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment. Nothing contained in these Terms, the
Grant Letter, the Stock Plan System, or the Plan constitutes an employment
commitment by the Company or any subsidiary, affects the Grantee’s status (if
the Grantee is otherwise an at-will employee) as an employee at will who is
subject to termination without cause, confers upon the Grantee




--------------------------------------------------------------------------------




any right to continue in the employ of the Company or any subsidiary, or
interferes in any way



with the right of the Company or of any subsidiary to terminate such employment
at any time.


2.7    Death. In the event of the Grantee’s death subsequent to the vesting of
RPSRs but prior to the delivery of shares or other payment with respect to such
RPSRs (and related Dividend Equivalents), the Grantee’s Successor shall be
entitled to any payments to which the Grantee would have been entitled under
these Terms with respect to such RPSRs.


3.
Non-Transferability and Other Restrictions.



3.1    Non-Transferability. The award, as well as the RPSRs (and related
Dividend Equivalents) subject to the award, are non-transferable and shall not
be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge. The foregoing transfer restrictions
shall not apply to transfers to the Company. Notwithstanding the foregoing, the
Company may honor any transfer required pursuant to the terms of a court order
in a divorce or similar domestic relations matter to the extent that such
transfer does not adversely affect the Company’s ability to register the offer
and sale of the underlying shares on a Form S-8 Registration Statement and such
transfer is otherwise in compliance with all applicable legal, regulatory and
listing requirements.


3.2    Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s Policy Regarding
the Recoupment of Certain Performance- Based Compensation Payments as in effect
from time to time as well as any recoupment or similar provisions of applicable
law, and the Grantee shall promptly make any reimbursement requested by the
Board or Committee pursuant to such policy or applicable law with respect to the
award. Further, the Grantee agrees, by accepting the award, that the Company and
its affiliates may deduct from any amounts it may owe the Grantee from time to
time (such as wages or other compensation) to the extent of any amounts the
Grantee is required to reimburse the Company pursuant to such policy or
applicable law with respect to the award.


4.
Post-Employment Conduct.



4.1    Vice President Contribution. You acknowledge and agree that as a Vice
President of the Company, you are involved in managing specific operations of
the Company, incorporated in Delaware and headquartered in Virginia. You are
involved in the most sensitive and proprietary matters affecting the Company,
its subsidiaries, predecessors, and/or affiliates (collectively, “Northrop
Grumman”), including from a
 
technical, strategic and financial perspective, and are widely exposed to
confidential, sensitive and proprietary

information concerning Northrop Grumman’s operations. You occupy one of the most
senior executive positions in the Company and have far-reaching access to highly
confidential, valuable and sensitive information, customer, vendor and employee
relationships, intellectual property, strategic and tactical plans, and
financial information and plans.


4.2    The Company has a legitimate business interest in restricting your
ability to compete in the specific manner set forth below, and the Company has
provided you this grant, subject to these Terms and as consideration for the
restrictive covenants set forth in this Section 4; provided that the provisions
of this Section 4 shall not apply where both (i) such provisions are not
permitted and (ii) the Delaware choice of law provision is not applied.


4.3    Non-Competition. For a period of six (6) months from the date of the
termination of Grantee’s employment for any reason other than a Reduction-in-
Force as determined at the Company’s sole discretion (“Termination”), you will
not, directly or indirectly, oversee, control, or participate in the design,
operation, research, manufacture, marketing, sale, or distribution of
“Competitive Products and Services”. For the purpose of this section,
“Competitive Products and Services” shall mean products or services that compete
with, or are an alternative or potential alternative to, the products sold or
services provided by Northrop Grumman, but only to the extent you had
responsibility for, worked with, or had access to confidential, sensitive or
proprietary information about such products and services while employed by the
Company.


4.4    Non-Solicitation of Customers. For a period of eighteen (18) months from
your Termination, you shall not, directly or indirectly, solicit any customer,
supplier, or teammate of Northrop Grumman with whom you came into contact, or
about whom you received confidential information, while employed by Northrop
Grumman, for purposes of providing products or services in competition with
Northrop Grumman. In the case of a governmental, regulatory or administrative
agency, commission, department or other governmental authority, the customer is
determined by reference to the specific program offices or activities for which
Northrop Grumman provides goods or services.


4.5    Non-Solicitation of Employees. For a period of eighteen (18) months from
your Termination, you shall not, directly or indirectly, solicit or offer to
hire, any person who was, within a period of six months prior to your
Termination, employed by Northrop Grumman, with whom you worked or about whom
you





--------------------------------------------------------------------------------




received confidential information while employed by Northrop Grumman.



4.6    Non-Disparagement. You will not issue or communicate any statement,
whether verbal or written, or take any other action that disparages or may be
interpreted to disparage the Company, its products, services, officers,
directors, or employees; provided that the foregoing shall not apply to any
truthful statements made in connection with a formal legal process or government
investigation.


4.7    Exceptions. You may request an exception to the covenants in this section
by making a written request to the Company’s Chief Human Resources Officer, with
such exceptions being considered at the sole discretion of the Company and
communicated in writing to you.


4.8    Reasonableness. You agree that the restrictions set forth in this section
are (i) reasonable and necessary in all respects, including duration, territory
and scope of activity, in order to protect the Company’s legitimate business
interests, (ii) that the parties have attempted to limit your right to compete
only to the extent necessary to protect the Company’s legitimate business
interests, and (iii) that you will be able to earn a livelihood without
violating the restrictions in this section. It is the intent of the parties that
the provisions of this section shall be enforced to the fullest extent
permissible under applicable law. However, if any portion of this covenant is
deemed unenforceable, the parties agree that a court or arbitrator may revise
the portion deemed unenforceable to the maximum extent possible to achieve the
objective of the parties, and the remainder of the covenant shall remain in full
force and affect.


4.9    Remedies. If you violate any provision in Section 4.3, 4.4, 4.5, and/or
4.6 of this section, the Company shall have the right to terminate without
payment to you any unvested and/or unpaid RPSRs (and associated Dividend
Equivalents) and require that you immediately deliver to the Company an amount
in cash equal to the aggregate Fair Market Value, determined as of the vesting
and/or payment date of all RPSRs already received, including any Dividend
Equivalents, within one year prior to the breach. Further, you acknowledge and
agree that a breach of any of the provisions of this section will result in
immediate, irreparable, and continuing damage to the Company for which there is
no adequate remedy at law, and the Company will be entitled to injunctive
relief, a decree of specific performance, and other relief as may be proper,
including monetary damages, to the maximum extent available.


 
5.
Compliance with Laws; No Stockholder Rights Prior to Issuance.



The Company’s obligation to make any payments or issue any shares with respect
to the award is subject to
full compliance with all then applicable requirements of law, the Securities and
Exchange Commission, or other regulatory agencies having jurisdiction over the
Company and its shares, and of any exchange upon which stock of the Company may
be listed. The Grantee shall not have the rights and privileges of a
stockholder, including without limitation the right to vote or receive dividends
(except as expressly provided in these Terms with respect to Dividend
Equivalents), with respect to any shares which may be issued in respect of the
RPSRs until the date appearing on the certificate(s) for such shares (or, in the
case of shares entered in book entry form, the date that the shares are actually
recorded in such form for the benefit of the Grantee), if such shares become
deliverable.


6.
Adjustments; Change in Control.



6.1    Adjustments. The RPSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In addition, for RPSRs that do not use a relative total shareholder return
metric as the applicable performance criterion, the applicable performance
criteria and goals are subject to adjustment pursuant to Section 8 of the Plan.
Any such adjustment or determination not to make any adjustment shall be
conclusive and binding.


6.2    Possible Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the award as provided in Section 6.3 below, the Grantee shall be
entitled to vesting of the award as provided below in the event of the Grantee’s
termination of employment if at the time of the termination, the termination
occurs either within the Protected Period corresponding to a Change in Control
of the Company or within twenty-four (24) calendar months following the date of
a Change in Control of the Company, and the Grantee’s employment by the Company
and its subsidiaries is involuntarily terminated by the Company and its
subsidiaries for reasons other than Cause or by the Grantee for Good Reason.


Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated





--------------------------------------------------------------------------------




vesting pursuant to this Section 6.2 if there is objective evidence that, as of
the commencement of the Protected Period, the Grantee had specifically been
identified by the Company as an employee whose employment would be terminated as
part of a corporate restructuring or downsizing program that commenced prior to
the Protected Period and such termination of employment was expected at that
time to occur within six (6) months.



In the event the Grantee is entitled to payment in accordance with the foregoing
provisions of this Section 6.2, then the Grantee will be eligible for payment of
a number of RPSRs (and related Dividend Equivalents) determined in accordance
with the following formula:
(a) the Earnout Percentage determined in accordance with Section 1 but
calculated based on performance for the portion of the three-year Performance
Period ending on the last day of the month coinciding with or immediately
preceding the date of the termination of the Grantee’s employment, multiplied by
(b) the target number of RPSRs subject to the award. Payment of any amount due
under this Section 6.2 will be made within 60 days of the date of the
termination of Grantee’s employment, but in no event later than March 15th of
the year following the Grantee’s termination of employment.


6.3    Automatic Acceleration; Early Termination. If the Company undergoes a
Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the Grantee shall be entitled
to a payment of the RPSRs (and related Dividend Equivalents) as provided below
and the award shall terminate. Unless the Committee expressly provides otherwise
in the circumstances, no acceleration of vesting of the award shall occur
pursuant to this Section
6.3 in connection with a Change in Control if either (a) the Company is the
surviving entity, or (b) the successor to the Company (if any) (or a Parent
thereof) agrees in writing prior to the Change in Control to assume the award.
The Committee may make adjustments pursuant to Section 6(a) of the Plan and/or
deem an acceleration of vesting of the award pursuant to this Section 6.3 to
occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Grantee to realize the benefits intended to be conveyed with respect
to the shares underlying the award; provided, however, that, the Committee may
reinstate the original terms of the award if the related event does not actually
occur.


In the event the Grantee is entitled to a payment in accordance with the
foregoing provisions of this Section
 
6.3, then the Grantee will be eligible for payment of a number of RPSRs (and
related Dividend Equivalents) determined in accordance with the following
formula:
(a) the Earnout Percentage determined in accordance with Section 1 but
calculated based on performance for the portion of the three-year Performance
Period ending on the date of the Change in Control of the Company, multiplied by
(b) the target number of RPSRs subject to the award. Payment of any amount due
under this Section 6.3 will be made within 60 days of the Change of Control, but
in no event later than March 15 of the year
following the Change in Control. In the event the Grantee is employed by the
Company or a subsidiary immediately prior to the Change in Control and is
entitled to payment in accordance with the foregoing provisions of this Section
6.3, then this Section 6.3 shall control as to the amount and timing of the
payment of the award notwithstanding anything in Section 2.2 or 6.2 to the
contrary.


7.
Tax Matters.



7.1    Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RPSRs and related Dividend Equivalents, that the
Grantee or other person entitled to such shares or other payment pay the minimum
sums required to be withheld by federal, state, local or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Grantee or reducing the
number of shares otherwise deliverable with respect to the award (valued at
their then Fair Market Value) by the amount necessary to satisfy such statutory
minimum withholding obligations).


7.2    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the vesting of the RPSRs.


7.3    Compliance. These Terms are designed to be exempt from Code Section 409A,
and the Committee shall administer and construe the award, and may amend the
Terms of the award, in such a way as to be exempt from and to avoid adverse tax
consequences under Code Section 409A.


7.4    Unfunded Arrangement. The right of the Grantee to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Grantee nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all





--------------------------------------------------------------------------------




times be considered entirely unfunded for tax purposes.


7.5    Code Section 280G. Notwithstanding any other provision of this Agreement
to the contrary, in the event that any amounts payable to you as a result of
Section 6.2 or 6.3 hereof, either alone or together with amounts payable
pursuant to any other plan, program or arrangement (a) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (b) but for this
Section 7.5 would be subject to the excise tax imposed by Section 4999 of the
Code or any comparable successor provisions (the “Excise Tax”), then the vesting



acceleration provided in Section 6.2 or 6.3, as applicable, shall be either (a)
provided to you in full, or (b) provided to you to such lesser extent that would
result in no portion of the payments so accelerated being subject to the Excise
Tax, whichever of the foregoing amounts, when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by you, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. All determinations
required to be made under this Section
7.5 shall be made by a registered public accounting firm selected by the
Company, which shall provide supporting calculations both to the Company and you
no later than the date of the applicable Change in Control. In the event that
the Payments are to be reduced pursuant to this Section 7.5, such Payments shall
be reduced such that the reduction of compensation to be provided to the
Executive as a result of this Section 7.5 is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.


8.
Choice of Law; Venue; Arbitration.

This agreement shall be governed by the laws of the State of Delaware. Any cause
of action or claim arising out of or related to the terms and conditions
applicable to this grant will be determined through final and binding
arbitration, in accordance with Northrop Grumman Corporate Procedure H103A,
provided that the prevailing party in the arbitration shall be entitled to
receive from the losing party reasonably incurred attorneys’ fees and costs. You
and the Company agree that any arbitration hearing and related proceedings shall
be convened and conducted in Falls Church, VA. If you or the Company believes
they require immediate relief to enforce or challenge these terms, before
arbitration is
 
commenced or concluded, either party may seek injunctive or other provisional
equitable relief from a state or federal court in the Commonwealth of Virginia.
All court actions or proceedings arising under these terms shall be heard in a
state or federal court in the Commonwealth of Virginia. The Company and you
hereby agree to the jurisdiction of the state and federal courts in the
Commonwealth of Virginia and waive any right to object to such actions on
grounds of venue, jurisdiction or convenience.


9.
Committee Authority.



The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these
Terms, the Grant Letter, the Stock Plan System, the Plan, and any other
applicable rules. Any action taken by, or inaction of, the Committee relating to
or pursuant to these Terms, the Grant Letter, the Stock Plan System, the Plan,
or any other applicable rules shall be within the absolute discretion of the
Committee and shall be conclusive and binding on all persons.


10.
Plan; Amendment.



The RPSRs (and related Dividend Equivalents) subject to the award are governed
by, and the Grantee’s rights are subject to, all of the terms and conditions of
the Plan and any other rules adopted by the Committee, as the foregoing may be
amended from time to time.
The Grantee shall have no rights with respect to any amendment of these Terms or
the Plan unless such amendment is in writing and signed by a duly authorized
officer of the Company. In the event of a conflict between the provisions of the
Grant Letter and/or the Stock Plan System and the provisions of these Terms
and/or the Plan, the provisions of these Terms and/or the Plan, as applicable,
shall control.


11.
Required Holding Period.

The holding requirements of this Section 11 shall apply to any Grantee who is an
elected or appointed officer of the Company or a Country Chief Executive on the
date any RPSRs are paid (or, if earlier, on the date the Grantee’s employment by
the Company and its subsidiaries terminates for any reason). Any Grantee subject
to this Section 11 shall not be permitted to sell, transfer, anticipate,
alienate, assign, pledge, encumber or charge 50% of the total number (if any) of
shares of Common Stock the Grantee receives as payment for the RPSRs until the
earlier of (A) the third anniversary of the date such shares of Common Stock are
paid to the Grantee, (B) the date the Grantee’s employment by the Company and
its subsidiaries terminates due to the





--------------------------------------------------------------------------------




Grantee’s death or Disability, or (C) the occurrence of a Change in Control that
results in termination and payment under Section 6.2 or 6.3 above, or (D) with
respected to Grantee’s entering a U.S. federal government position only, the
latest of (i) the date the Grantee’s employment with the Company terminates, or
(ii) the date the Grantee formally accepts the government position in writing,
or (iii) the date the government confirms the Grantee (for positions requiring
nomination and confirmation). Should the Grantee’s employment by the Company and
its subsidiaries terminate (regardless of the reason for such termination, but
other than due to the Grantee’s death or Disability or a Change in Control
related termination under Section 6.2 or entering a U.S. federal government
position), such holding period requirement shall not apply as to any shares
acquired upon payment of RPSRs to the extent such payment is made more than one
year after such termination of employment (For purposes of clarity, in such



circumstances the holding period requirement will apply as to any shares
acquired upon payment of RPSRs within one year after such termination of
employment), except that, if Grantee is an appointed officer or a Country Chief
Executive, the holding period requirement shall end on the one-year anniversary
date of the Grantee’s termination of employment. For purposes of this Section
11, the total number of shares of Common Stock the Grantee receives as payment
for RPSRs shall be determined on a net basis after taking into account any
shares otherwise deliverable with respect to the award that the Company
withholds to satisfy tax obligations pursuant to Section 7.1. Any shares of
Common Stock received in respect of shares that are covered by the holding
period requirements of this Section 11 (such as shares received in respect of a
stock split or stock dividend) shall be subject to the same holding period
requirements as the shares to which they relate.


12.
Definitions.



Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:


“Board” means the Board of Directors of the Company.


“Cause” means the occurrence of either or both of the following:


(i)
The Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses, as a
result of vicarious liability, or as a

 
result of good faith actions as an officer of the Company); or


(ii)
The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee’s
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his or her action
or omission was in the best interest of the Company.



“Change in Control” is used as defined in the
Plan.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.


“Common Stock” means the Company’s common stock.

“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer.


“Fair Market Value” is used as defined in the Plan; provided, however, the
Committee in determining such Fair Market Value for purposes of the award may
utilize such other exchange, market, or listing as it deems appropriate.


“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:


(i)
A material and substantial reduction in the nature or status of the Grantee’s
authorities or responsibilities (when such authorities and/or responsibilities
are viewed in the aggregate) from their level in effect on the day immediately
prior to the start of the Protected Period, other than (A) an inadvertent act
that is remedied by the Company promptly after






--------------------------------------------------------------------------------




receipt of notice thereof given by the Grantee, and/or (B) changes in the nature
or status of the Grantee’s authorities or responsibilities that, in the
aggregate, would generally be viewed by a nationally-recognized executive
placement firm as resulting in the Grantee having not materially and
substantially fewer authorities and responsibilities (taking into consideration
the Company’s industry) when compared to the authorities and responsibilities
applicable to the position held by the Grantee immediately prior to the start of
the Protected Period. The Company may retain a nationally- recognized executive
placement firm for purposes of making the determination required by the
preceding sentence and the written opinion of the firm thus selected shall be
conclusive as to this issue.


In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result



of a promotion to a higher level office. For the purposes of the preceding
sentence, the Grantee’s lack of a vice-president title will only be considered
generally consistent with the manner in which such title is used if most persons
in the business unit with authorities, duties, and responsibilities comparable
to those of the Grantee immediately prior to the commencement of the Protected
Period do not have the title of vice-president.


(ii)
A material reduction by the Company in the Grantee’s annualized rate of base
salary as in effect on the first to occur of the start of the Performance Period
or the start of the Protected Period, or as the same shall be increased from
time to time.



(iii)
A material reduction in the aggregate value of the Grantee’s level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the

 
aggregate value shall not be deemed to be “Good Reason” if the reduced value
remains substantially consistent with the average level of other employees who
have positions commensurate with the position held by the Grantee immediately
prior to the start of the Protected Period.


(iv)
A material reduction in the Grantee’s aggregate level of participation in the
Company’s stock- based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.



(v)
The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist


pursuant to this clause (v) more than ninety (90) days before such intended
effective date.


The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.


“Parent” is used as defined in the Plan.


“Plan” means the Northrop Grumman 2011 Long- Term Incentive Stock Plan, as it
may be amended form time to time.


The “Protected Period” corresponding to a Change in Control of the Company shall
be a period of time determined in accordance with the following:


(i)
If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares






--------------------------------------------------------------------------------




pursuant to such a tender offer, the Protected Period shall commence on the date
of the initial tender offer and shall continue through and including the date of
the Change in Control; provided that in no case will the Protected Period
commence earlier than the date that is six (6) months prior to the Change in
Control.


(ii)
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.



(iii)
In the case of any Change in Control not described in clause (i) or (ii) above,
the Protected Period shall commence on the date that is six (6) months prior to
the Change in Control and shall continue through and include the date of the
Change in Control.



“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.



